Citation Nr: 1813427	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-35 453		DATE


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD), emphysema, or asbestosis.  

2.  Entitlement to service connection for a respiratory disorder to include COPD, emphysema, or asbestosis.  

3.  Entitlement to service connection for bilateral hearing loss.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disorder is considered reopened.  

Entitlement to service connection for bilateral hearing loss is denied.


FINDINGS OF FACT

1.  A May 2003 rating decision denied a claim of entitlement to service connection for COPD and asbestosis; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.  That decision is, therefore, final.  

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a respiratory disability has been received since the May 2003 rating decision, and as such, the claim for entitlement to service connection for a respiratory disability is reopened.

3.  The Veteran's current bilateral hearing loss did not manifest during service and is not causally related to the Veteran's noise exposure during service.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the May 2003 denial of service connection for a respiratory disability to reopen the claim of entitlement to service connection for a respiratory disability.  38 U.S.C. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).  

3.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  









	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Veteran had active duty service from April 1967 to January 1971 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the Board in August 2017.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for a respiratory disorder, to include COPD and asbestosis, is addressed in the REMAND portion below.  

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Compliant VCAA notice was provided in July 2011 and April 2014.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2003 rating decision, the RO denied service connection for COPD and asbestosis, as there was no evidence linking COPD to military service and no evidence of a diagnosis of asbestosis.  The Veteran did not file a notice of disagreement regarding the May 2003 rating decision.  Therefore, that decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  The Veteran also did not submit any information or evidence within one year of the May 2003 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Evidence received since the rating decision in May 2003 includes lay evidence suggesting his respiratory disability may be due to his exposure to paint fumes.  The Veteran also submitted evidence noting a relationship between COPD and asbestosis.  Additionally, the record includes evidence that the Veteran also has a diagnosis of emphysema.  The evidence was not of record at the time of the prior denials and is material to the claims.  

Therefore, such evidence is new and material and the claim for service connection for a respiratory disability is considered reopened.  The issue is addressed on the merits in the Remand section of this decision below.  

2.  Entitlement to service connection for bilateral hearing loss.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that he was exposed to loud noise during his active service, resulting in his current hearing loss.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with hearing loss for VA purposes.  The Veteran's audiogram in November 2014 showed puretone thresholds in dB as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
60
65
LEFT
40
40
45
65
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 80 percent in the left ear.

Accordingly, the first criterion (a current hearing loss disability) for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Board concedes that the Veteran was exposed to noise during service.  The Veteran served as a gunner's mate in the Navy.  He did not have hearing protection.  

The Veteran had an enlistment medical evaluation in March 1967 at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
The examiner in March 1967 noted clinically normal ears and drums.  The audiometer findings at that time showed puretone thresholds in dB as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
0
-5
LEFT
-5
-5
10
15
10

The audiometer findings when converted to ISO-ANSI showed puretone thresholds in dB as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
0
LEFT
10
5
20
25
15

A December 1970 separation report of medical examination also showed clinically normal ears and drums.  The Board notes that no conversion is required for this examination as the audiogram specifically notes ISO.  Therefore, audiometer findings in ISO showed puretone thresholds in dB as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
10
5
15
20
15

Post-service, the Veteran was afforded a VA examination in August 2011.  The Veteran's claims file and service records were reviewed.  The examiner noted that a hearing test in March 1967 and one done in December 1970 showed hearing sensitivity within normal limits in both ears.  The examiner acknowledged that the Veteran stated that he recalled having hearing loss during service.  The examiner also acknowledged the Veteran's noise exposure to five inch fifty caliber guns and missile launchers without ear protection.  As a civilian he was a sign painter for over thirty years and worked at a surplus center for four years.  The examiner diagnosed mild sloping to moderately severe sensorineural hearing loss bilaterally. The examiner opined that the Veteran's hearing loss was not caused by noise exposure during service.  The examiner found that the Veteran's service treatment records did not support his claim.  Hearing tests at entrance and exit from service showed no significant change in hearing.  The Veteran left service in December 1970 with hearing sensitivity within normal limits.  The examiner found that the evidence indicates that the Veteran's present hearing loss occurred after leaving the service.  The hearing test in December 1970 appeared reliable.  The examiner noted that the Veteran's service records were not in agreement with his statements that he was aware of hearing loss in service.

The Veteran was afforded another VA examination in November 2014.  The examiner diagnosed sensorineural hearing loss.  The examiner found that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The Veteran's separation examination in December of 1970 showed normal hearing in both ears as did his entrance examination in March of 1967.  The hearing tests appeared reliable.  The examiner noted no shift or change in hearing as the result of military service.  The examiner noted no evidence of the significant hearing loss in both ears that the Veteran currently displayed.  Based on his service records, the examiner found that the Veteran suffered no loss of hearing in either ear as the result of military service.

The Veteran testified at a hearing before the Board in August 2017.  The Veteran was exposed to acoustic trauma as a gunners mate in the Navy.  He did not have hearing protection.  He noticed that he was having a little difficulty hearing at the time of separation.  

While the Veteran believes that his current hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran had hearing within normal limits at entrance into service and upon separation from service.  The record contains no evidence of hearing loss for many years after separation from service.  Finally, two VA examiners have reviewed the Veteran's records and found that, despite exposure to noise during service, the Veteran's hearing loss is not causally related to his military service.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  As the preponderance of the evidence is against the claim for service connection for hearing loss, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


REMAND

The Board notes that the Veteran has been diagnosed with emphysema in addition to his COPD.  The Veteran also asserts that he has a respiratory disability caused by his exposure to asbestos during service.  The Veteran also reported that he spent significant amounts of time during service painting indoors.  The Board finds that a new VA examination is necessary to address all diagnosed respiratory conditions.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with an appropriate VA examiner for his respiratory disabilities.  The examiner should review the claims file, specifically the Veteran's service treatment records and his lay assertions.  The examiner should list all respiratory disorders, then answer the following:

Is it at least as likely as not (50 percent probability or more) that any of the Veteran's diagnosed respiratory disorders began in service, were caused by service, or were otherwise related to the Veteran's active service, to include exposure to asbestos or paint fumes?    

The evidence submitted by the Veteran relating COPD and asbestosis must be considered and discussed when formulating an opinion.

A complete rationale must be provided for all opinions offered.    

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims regarding entitlement to service connection for a respiratory disability should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Oregon Department of Veterans' Affairs




Department of Veterans Affairs


